 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 10 
In the House of Representatives, U. S.,

January 5, 2011
 
RESOLUTION 
Fixing the daily hour of meeting of the First Session of the One Hundred Twelfth Congress.  
 
 
That unless otherwise ordered, before Tuesday, February 1, 2011, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays; 10 a.m. on Wednesdays and Thursdays; and 9 a.m. on all other days of the week; and from Tuesday, February 1, 2011, until the end of the first session, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays (or 2 p.m. if no legislative business was conducted on the preceding Monday); noon on Wednesdays and Thursdays; and 9 a.m. on all other days of the week. 
 
Lorraine C. Miller,Clerk.
